Name: Commission Regulation (EC) No 2580/94 of 24 October 1994 amending Regulation (EEC) No 3713/92 deferring the date of application of Article 11 (1) of Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs, with regard to the imports from certain third countries
 Type: Regulation
 Subject Matter: marketing;  America;  foodstuff;  cultivation of agricultural land;  agricultural activity;  trade
 Date Published: nan

 25. 10 . 94 Official Journal of the European Communities No L 273/7 COMMISSION REGULATION (EC) No 2580/94 of 24 October 1994 amending Regulation (EEC) No 3713/92 deferring the date of application of Article 11 (1 ) of Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs , with regard to the imports from certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs ('), as last amended by Regulation (EC) No 2381 /94 (2), and in particular Article 16 (3), second indent, thereof, Whereas Commission Regulation (EEC) No 3713/92 (3), as last amended by Regulation (EC) No 688/94 (4), has deferred for a period of 26 months the date of application of Article 11 ( 1 ) of Regulation (EEC) No 2092/91 for products imported from certain third countries ; Whereas some third countries have introduced to the Commission a request for being included in the list of third countries provided for in Article 11(1 ) of Regulation (EEC) No 2092/91 as well as certain information provided for in Article 2 (2) of Commission Regulation (EC) No 94/92 (% before the date referred to in Article 16 (3), second subparagraph, of Regulation (EEC) No 2092/91 ; Whereas it has resulted from examination of the submitted information and from on the spot investigation that the body Fundacion de Alimentos Ecologicos Argen ­ tinos (FAEA) in Argentina does not satisfy all the require ­ ments for inspection bodies to ensure an inspection system which is equivalent to the one prevailing in the Community for the products concerned ; whereas, there ­ fore, it is appropriate to cancel this body as an accepted inspection body ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee provided for in Article 14 of Regulation (EEC) No 2092/91 , HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 3713/92 the first indent concerning Argentina is replaced by the following text : '  Argentina, for products certified as being produced in this country by organic production methods by the Institudo Argentino para la Certi ­ ficacion y Promocion de Productos Agropecuarios Organicos SRL (Argencert),'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 198, 22. 7. 1991 , p. 1 . (2) OJ No L 255, 1 . 10 . 1994, p. 84. (3) OJ No L 378 , 23. 12. 1992, p. 21 (4) OJ No L 84, 29 . 3 . 1994, p. 9 . M OJ No L 11 , 17. 1 . 1992, p . 14.